Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants filing of claim amendments (4/21 and 6/08/2022) in response to the office action dated 01/18/2022. IDS filed dated 4/21/2022 has been considered and signed. Claims 1, 5-6 have been amended and claim 4 has been cancelled in 6/8/2022 amendment. In light of filing of the terminal disclaimer, claims amendment dated 6/8 and the following examiner’s amendment the rejections of record are withdrawn. Claims 1-2, 5-8 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Davidson on 6/9/2022. 
The application has been amended as follows: 
1. In claim 5, line 3 after ‘at least’ DELETE “one” and INSERT “two”

2. In claim 6, line 3 after ‘at least’ DELETE “one” and INSERT “two”


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method is to treating and/or minimizing effects of ketosis in domestic dairy cattle with an effective amount of biotin and at least two essential oil compounds selected from thymol, eugenol, meta- cresol, vaniline and guajacol during a period of up to 4 to 6 weeks before calving and/or up to a period of 50 to 100 days after calving. The dependent claims include the specific essential oil and its amounts.
The prior art Rosendo disclose biotin supplementation on peripartum performance of cows. Rosendo do not teach or suggest the effects of biotin on ketosis in ruminant animals. Rosendo et al. does not provide any data showing that biotin supplementation increases ruminal propionate production and milk yield was not increased by biotin supplementation. Further Rosendo do not teach essential oils in the composition. Wall or Rossi do not teach the combination of biotin with essential oils in treating ketosis. The combination of biotin with the selected essential ails as recited in the claims of the present application works synergistically and provides unexpected effects in ruminant animals; (Hausmann, 2018). The essential oils and biotin (PBLC+B} cows has higher body weight, higher milk protein concentration, milk fat concentration, yields of higher energy-corrected milk, incidence of subclinical ketosis compared to control and monensin treated cows (Hausmann). The instantly claimed method is not anticipated or made obvious from the prior art teachings. Thus, claims 1, 2, 5-8 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627